Me. Justice Aldbet
delivered the opinion of the court.
The District Court of San Juan, Section 1, entered judgment in this case on May 31, 1918, dismissing the complaint with the costs charged against the plaintiff. The defendant thereafter filed his memorandum of costs and included in it an item of' $500 as the fees of his attorney, which was objected to by the plaintiff on the ground that the judgment *606did not impose upon him the payment of attorney fees. The lower court approved it, however, considering the amended statute1 applicable and the work done by the attorneys as shown by the record, but reduced the amount to $400, and from that ruling the plaintiff appealed.
'When the judgment imposing the costs upon the plaintiff was entered the law in force was Act No. 15 of November 19, 19.17, which amended section 039 of the Code of (Jivil Procedure and the Act of March 18, 1908, expressly repealed all laws or parts of laws in conflict therewith and provided that costs shall be claimed by the part3r to whom they have been granted by the delivery to the clerk of the court wherein judgment was rendered in the first instance of a memorandum of paid costs, of the disbursements necessarily made in tin* suit by the claimant and of the amount of his attorney’s fees, the truth of which memorandum shall be sworn to by the party or his attorney. That act contains other provisions which we need not consider here, except the proviso that nothing therein contained shall be deemed to allow attorney’s fees to be included in costs taxed against a defendant, who shall not have entered his appearance in the action or proceeding.
In accordance, therefore, with said Act No. 15, the imposition of costs includes also tlíe payment of the disbursements necessarily made by the party to whom the costs were awarded and of the fees of his attorney; hence the tidal cotirt did not err in approving the item of fees of the defendant’s attorney, the appellant having been adjudged to pay the costs.
The order appealed from is

A ¡firmed.

Justices Wolf, del Toro and Hutchison concurred.
Mr. Chief Justice Hernández took no part in the decision of this case.